MIED (Rev. 8/07) Notice of Correction



                                               UNITED STATES DISTRICT COURT
                                               EASTERN DISTRICT OF MICHIGAN

DWAYNE DEMARIO WILLIAMS,


                      Plaintiff(s),                                            Case No. 18-13879

v.                                                                             Judge Linda V. Parker

EASTPOINTE POLICE DEPARTMENT, et al                                            Magistrate Judge Stephanie Dawkins Davis


                      Defendant(s).
                                                             /

                                                     NOTICE OF CORRECTION

          Docket entry number 7 & 8 , filed          February 5, 2019          , has been modified. The explanation for the correction

is stated below.

                   The docket entry was made on the wrong case.
            ✔      The corresponding document image was missing or incomplete.
                   The wrong document image was associated.
                   The wrong judicial officer was listed on the case docket.
                   The filer information was inaccurate or omitted from the docket text.
                   The judicial officer information was inaccurate or omitted from the docket text.
                   The docket text was changed to include the Partial Payment Order.
                   Other:



           If you need further clarification or assistance, please contact           Richard Loury           at (313) 234-5524 .



                                                                       DAVID J. WEAVER, CLERK OF COURT


Dated: February 5, 2019                                                s/ Richard Loury
                                                                       Deputy Clerk
